IN THE
                            TENTH COURT OF APPEALS



                                  No. 10-20-00142-CV

                               IN RE A.L.C. AND R.L.V.


                                  Original Proceeding



                            MEMORANDUM OPINION


          In this original proceeding Relators seek mandamus relief to vacate the

Respondent trial court’s May 27, 2020 letter ruling ordering that the Department shall

arrange for the child to visit the paternal grandfather for one week commencing May 30,

2020 and ending Saturday, June 6, 2020. On May 29, 2020, this Court granted Relators’

motion to stay as to the May 27, 2020 letter ruling only. We requested a response to the

Petition for Writ of Mandamus. See TEX. R. APP. P. 52.8(b).

          Relators’ Petition for Writ of Mandamus is denied, and the May 29, 2020 stay is

lifted.
                                             JOHN E. NEILL
                                             Justice

Before Chief Justice Gray,
Justice Davis, and
Justice Neill
Petition denied
Opinion delivered and filed September 30, 2020
[OT06]




In re A.L.C. and R.L.V.                                      Page 2